Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/21 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8-14, 17 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng, U.S. Patent Application Publication No. 2009/0181216 in view of Venable, U.S. Patent No. 4,997,812,  Silvis et al, WO2008/079784A2 and WO 2007/023375.
Peng discloses roofing membranes which comprise at least first and second outer layers and which further comprise various interlayers, tie layers and reinforcing scrims.  See paragraph 0027-0035 as well as the entire document.  Peng teaches that the membrane may be in roll 
Peng is silent as to the particular adhesive used to bond the membrane to the roof structure.
However, Venable teaches it was well known and conventional to employ polyurethane adhesives to bond roofing membranes to the roof.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a polyurethane adhesive to bond the layers of Peng to the roof, as taught by Venable.
Peng differs from the claimed invention because it does not disclose that the outer layer comprises a polymer having at least one isocyanate reactive substituent.  Note that the other layers of Peng, such as the inner fluoropolymer layer, are not disclosed as comprising an isocyanate reactive substituent.
However, Silvis discloses that it was known that polyolefins typically have poor bonding with polyurethanes.  See page 1, lines 27-28.  Silvis discloses improving the adhesion between polyurethanes and polyolefins by functionalizing the polyolefin by providing an amine or hydroxyl functionalized backbone, (corresponds to the claimed isocyanate-reactive substituent).   See page 4, lines 19-29. Silvis teaches that modifying the polyolefin provides improved adhesion without the need for a primer.  See page 6, lines 1-20.   Silvis teaches that 
Therefore, it would have been obvious to have employed a functionalized polyolefin as the inner layer, (the layer to be bonded to the roof via a polyurethane adhesive), of Peng, in view of the teaching of Silvis that this would provide enhanced bonding without the need of a primer.  
With regard to claim 11 and 12, it would have been obvious to have selected the amount and coverage of the adhesive, (i.e., full or partial), which produced the desired degree of bonding without using excess materials for reasons of economy. 
With regard to the claims as amended 1/20/21, Silvis teaches that the soft segment can be polyisoprene and the hard segment can be polystyrene.  Note that polyisoprene has a Tg of less than -90C and that polystyrene has a Tg of 100C which meets the newly added limitations. See page 17 of Silvis.  The amine which functionalizes the polyolefin can be thoroughly mixed with the polyolefin and therefore is miscible with the polyolefin.  See page 33, lines 13-14.  
Peng as modified by Silvas does not disclose the number average molecular weight of the additive which functionalizes the polyolefin to react with the isocyanates of the polyurethane adhesive layer of Venable.
However, WP ‘375 teaches that a suitable number average molecular weight of an additive to a thermoplastic polyolefin polymer to functionalize the polymer to promote bonding 
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a functionalizing agent having a molecular weight as claimed in view of the teaching of WO ‘375 of the suitability of such functionalizing agents for this intended purpose.  
Applicant's arguments filed 1/20/21 have been fully considered but they are not persuasive. 
Applicant argues that when Silvis does not teach the claimed Tg and the claimed molecular weight.  However, the modified rejection as set forth above shows that Silvas does teach the claimed Tg for the hard and soft blocks and that the newly applied WO ‘375 reference teaches the claimed molecular weight.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789